Pee Cueiam.
The relators have a contract to purchase a triangle bounded north by Collings avenue, west by Calvert avenue, and southeast by Crescent Boulevard, in the township of Haddon, and wish to use the property for a gasoline and oil-filling station. Their application for a permit was denied and they come to this court to compel the issuance of such permit. The premises are not affected by any true zoning ordinance. However, it appears that there is still in force an ordinance of 1920 which forbids any public or private garage within two hundred feet of a church; and the case shows that there is a church immediately across the street from this tract of land and within two hundred feet of it. It has been!held by this court that a filling station such as the relators desire to install is within the meaning of the word “garage.” Northern New Jersey Oil Co. v. Board, 142 Atl. Rep. 557; Peck v. Newark, 142 Id. 558; 6 N. J. Mis. R. 698.
The rule to show cause will accordingly be discharged.